Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Bella Vita Health and Rehabilitation Center
(CCN: 03-5092),

Petitioner,

Vv.

Centers for Medicare & Medicaid Services,
Respondent.

Docket No. C-14-1972
Decision No. CR4075

Date: July 28, 2015

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
impose a per-instance civil money penalty of $8000 against Petitioner, Bella Vita Health
and Rehabilitation Center.

I. Background

Petitioner is a skilled nursing facility doing business in the State of Arizona. On July 17,
2014, the Arizona State Survey Agency responded to complaints by residents and their
families that Petitioner’s facility was uncomfortably hot. The agency found that the
facility was indeed uncomfortably hot in some locations, including several residents’
rooms. Based on these findings CMS determined that Petitioner had failed to comply
substantially with the requirements of 42 C.F.R. § 483.15(h)(6). This regulation requires

' Tam correcting the case caption to reflect Petitioner’s correct CCN, which, according
to the Centers for Medicare & Medicaid Services, is “03-5092.”
that all skilled nursing facilities maintain “comfortable and safe temperature levels.”* As
a remedy, CMS imposed the per-instance penalty of $8000.

Petitioner requested a hearing to challenge CMS’s determination. I held a hearing by
video teleconference on May 19, 2015. At the hearing I received exhibits from CMS
consisting of CMS Ex. 1 — CMS Ex. 23, and exhibits from Petitioner consisting of

P. Ex. 1 — P. Ex. 13. Transcript (Tr.) 10-11.

IL. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether Petitioner failed to comply substantially with the requirements of
42 C.F.R. § 483.15(h)(6); and, if so, whether the per-instance civil money penalty of
$8000 is a reasonable remedy.

B. Findings of Fact and Conclusions of Law

CMS’s allegations in this case are predicated on complaints that portions of Petitioner’s
facility — including several residents’ rooms — were uncomfortably hot. Those allegations
are supported by the complaints of several residents and by temperature readings taken
by a surveyor on July 16, 2014. Readings taken by the surveyor showed portions of some
of the residents’ rooms being as hot as 90 degrees Fahrenheit. CMS Ex. | at 2-4; CMS
Ex. 3 at 1.

Such temperatures plainly exceed what any reasonable person would consider to be
“comfortable.” On their face they comprise violations of 42 C.F.R. § 483.15(h)(6).

Petitioner raises several arguments in response to CMS’s assertions of noncompliance.
First and foremost, it attacks the accuracy of the temperature measurements made by the
surveyor. It contends that the surveyor utilized a thermometer that was designed
expressly to take the temperatures of the surfaces of objects. It contends that this
thermometer could not be used reliably to measure air temperature and thus, according to
Petitioner, temperature readings that the surveyor made within residents’ rooms are of no
probative value. Petitioner argues also that there is no evidence proving that the surveyor
calibrated the thermometer before using it to measure temperatures at Petitioner’s facility.
It contends that, absent proof that the thermometer was calibrated prior to being used,
there can be no legitimate conclusion that the thermometer’s readings were accurate.

> The regulation requires additionally that those facilities certified after October 1, 1990,
must maintain a temperature range of between 71 and 81 degrees Fahrenheit. Petitioner
was certified prior to October 1, 1990.
I find these arguments to be unpersuasive. It may be, as Petitioner contends, that the
thermometer in question — an “infrared thermometer” — was designed to record surface
temperatures. See CMS Ex. 20 at 4. But, that does not necessarily suggest that the room
temperatures recorded by the surveyor were inaccurate. Surfaces in a room — floors,
ceilings, and walls — absorb the heat that is present in the surrounding air. The
temperatures of these surfaces thus indicate the temperatures of air surrounding them
(absent proof that the surfaces have their own sources of heating). Taking surface
temperatures is one way of determining room temperature. CMS Ex. 19 at 18, Table 5.

Moreover, and ironically, Petitioner’s staff used precisely the same technique, as did the
surveyor — an infrared thermometer — to register room temperatures. Tr. at 37, 54. It is
reasonable to infer that Petitioner’s own staff thought that use of infrared thermometers
was an accurate way of measuring room temperature and, by extension, determining
whether rooms were comfortable.

I note also that the readings taken by the state surveyor and by Petitioner’s own staff
coincided to a large degree. There was no meaningful difference in these temperature
readings. For example, on July 16, the surveyor measured the temperatures in Resident
Room 313 at Petitioner’s facility to be 85 degrees Fahrenheit at ground level, 87 degrees
at mid-level height, and 90 degrees at ceiling height. On the same day a member of
Petitioner’s staff measured the temperature in Resident Room 313 to be 85 degrees
Fahrenheit. CMS Ex. | at 2; CMS Ex. 3 at 1; CMS Ex. 8 at 3; Tr. at 53 — 54. In fact,
Petitioner’s staff measured temperatures in several residents’ rooms on that date, at above
80 degrees Fahrenheit. CMS Ex. 8 at 3. These temperatures closely tracked
temperatures recorded by the surveyor in the same rooms on the same day. CMS Ex. | at
2; CMS Ex. 3 at 1; CMS Ex. 8 at 3.

Petitioner places great reliance on a decision holding that failure by surveyors to calibrate
thermometers in advance of measuring water temperatures potentially invalidates their
subsequent readings. Crestview Manor, DAB CR1350 (2005). Arguably, failure to
calibrate a thermometer for accuracy could impugn whatever subsequent readings that
thermometer records. But, in the present case, the failure to calibrate is rendered

armless by the fact that there are independently made readings that coincide with those
made by the surveyor’s thermometer. That is sufficient proof of the accuracy of the
readings.

However, the precise accuracy of the thermometer readings in this case is not the
outcome-determinative question. There is ample evidence here that residents’ rooms at
Petitioner’s facility were uncomfortably hot. Temperature readings made by the surveyor
and Petitioner’s own staff serve to corroborate what is known independently. The rooms
were so hot that residents were uncomfortable. That is the basis for my finding that
Petitioner failed to comply with regulatory requirements.

Indeed, and as Petitioner notes, it — as a facility certified before October 1, 1990 — was
not held to an objective standard as to what comprises comfortable temperatures. This is
not a case where room temperatures above 81 degrees Fahrenheit are dispositive proof
that Petitioner was in violation of regulatory requirements (although the fact that several
rooms were substantially warmer than 81 degrees, based on Petitioner’s own room
temperature readings, is strong evidence of noncompliance). The question that I address
in this decision was whether residents’ rooms were comfortable. Manifestly, they were
not.

The overwhelming evidence is that rooms at Petitioner’s facility were uncomfortably hot
due to the failure of the facility’s air conditioning system. Arizona in July is a very hot
place. Building interiors in that State that are not adequately air conditioned can become
dangerously hot. As Petitioner admits, the air conditioning in its facility had failed to
work adequately in July 2014. The failure prompted residents to complain that their
rooms had become uncomfortably hot. CMS Ex. 2 at 1; CMS Ex. 3 at 1 — 6; Tr. at 25,
28, 50. Indeed, Petitioner’s staff recognized the inadequacy of the air conditioning
system and that rooms had become uncomfortable. The obvious reason that the staff
recorded room temperatures on July 16 was to verify residents’ complaints that the rooms
had become uncomfortably hot. The staff took various measures to address the failure of
the air conditioning system, including closing curtains in residents’ rooms and conducting
random temperature checks. CMS Ex. 5 at 1 — 2. Eventually, and after the facility had
been surveyed, Petitioner addressed the issue of room comfort by putting portable air
conditioning units in residents’ rooms pending completion of repairs to the air
conditioning system. Tr. at 40 — 41, 50.

Petitioner argues that CMS offered no proof that any of its residents suffered actual harm
from being housed in uncomfortably hot rooms. But, that is not the standard for
noncompliance. It is sufficient that residents not be comfortable to establish a violation.
Implicit in the regulation is a determination that rooms that are not comfortable pose at
least the potential for harm for the sick, frail, and elderly individuals who reside in skilled
nursing facilities. The evidence that residents were not comfortable is overwhelming,
beginning with these residents’ complaints and further evidenced by the fact that
Petitioner’s own staff recognized that there were problems with overheating in the
residents’ rooms.

In its pre-hearing submissions Petitioner argued strenuously that the evidence did not
support a finding that the conditions at its facility were at a level of severity so as to place
residents in immediate jeopardy. However, and as I noted at the hearing, immediate
jeopardy is not an issue in this case. The civil money penalty that CMS determined to
impose is a per-instance penalty that does not depend on a finding of immediate jeopardy.
42 CFR. § 488.438(a)(2).
Petitioner did not argue that the specific penalty amount is unreasonable. The penalty
that CMS determined to impose, $8000, falls within the range of permissible per-instance
penalties. I sustain the penalty as reasonable in the absence of evidence or argument
proving that it is not.

/s/
Steven T. Kessel
Administrative Law Judge

